Citation Nr: 1110432	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-37 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred from November 20, 2006 to December 3, 2006, at Sparks Regional Medical Center in Fort Smith, Arkansas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1980, and from October 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2007 determinations of the VA Medical Center (VAMC) located in Fayetteville, Arkansas.  These decisions granted entitlement to payment of unauthorized medical expenses incurred from November 18, 2006 to November 19, 2006 during the Veteran's hospitalization at Sparks Regional Medical Center and denied reimbursement for, or payment of, unauthorized medical expenses incurred during the remainder of her hospitalization from November 20, 2006 to December 3, 2006.

In December 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcipt of the proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at the Sparks Regional Medical Center from November 18, 2006 to December 3, 2006 relating to non-service connected Crohn's disease.

2.  The Veteran is covered under Medicare or Medicaid retroactive to October 1, 2005, which health care plan paid a portion of the medical expenses incurred during her hospitalization at the Sparks Regional Medical Center from November 18, 2006 to December 3, 2006.


CONCLUSION OF LAW


Reimbursement or payment for unauthorized medical expenses incurred for treatment at Sparks Regional medical center from November 20, 2006 to December 3, 2006, is not warranted as a matter of law.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this particular case involving reimbursement of an unauthorized medical expenses, because the law, and not the facts, is dispositive, the Board finds that any error regarding the VCAA is nonprejudicial.  Specifically, as will be discussed below, even if the facts as presented by the claimant are presumed to be true, entitlement to the benefit sought must be denied.  Accordingly, the duty to notify and the duty to assist need not be discussed.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002) ("[B]ecause the law as mandated by statute, and not the evidence, is dispositive of this claim, the VCAA is not applicable."); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where law, and not evidence, is dispositive, claim should be denied or appeal terminated because of lack of legal merit); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) ("[S]trict adherence [to the law] does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case. Such adherence would result in this Court's unnecessarily imposing additional burdens on the BVA ... with no benefit flowing to the veteran."); Valiao v. Principi, 17 Vet.App. 229, 231-232 (2003) (failure to provide VCAA notice is nonprejudicial error "[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision."); Short Bear v. Nicholson, 19 Vet.App. 341, 344 (2005) (notice error nonprejudicial where facts averred could not result in an award of benefits); Mayfield v. Nicholson, 19 Vet.App. 103, 121 (2005) (lack of prejudice may be established by demonstrating that a benefit could not possibly have been awarded as a matter of law).  

II.  Analysis

The Veteran is in receipt of a VA pension for a total disability rating based on individual unemployability (TDIU).  She is also service-connected for headaches rated as 30 percent disabling, a left knee injury rated as 30 percent disabling, a left ankle reconstruction rated as 20 percent disabling, a skull defect rated as 10 percent disabling, gastroesophageal reflux disease (GERD) rated as 10 percent disabling, occipital neuralgia rated as 10 percent disabling, a right thumb sprain rated as noncompensable, tarsal tunnel decompression of the left foot rated as noncompensable, a right eye corneal scar rated as noncompensable, bilateral hearing loss rated as noncompensable, maxillary sinusitis rated as noncompensable, ovarian cysts rated as noncompensable, removal of a right thumb ganglion rated as noncompensable, removal of a right extensor halluces longus (EHL) tendon ganglion rated as noncompensable, and removal of growths from the chin and chest rated as noncompensable.  See Rating Decision, September 2009.

The Veteran appeals the denial of her claim for payment or reimbursement by VA for unauthorized medical expenses she incurred during her hospitalization at the Sparks Regional Medical Center located in Fort Smith, Arkansas from November 18, 2006 to December 3, 2006.  See VA Determinations, January and May 2007.  As noted in the Introduction, the appellant was granted entitlement to payment of unauthorized medical expenses incurred from November 18, 2006 to November 19, 2006, under the provisions of 38 U.S.C.A. § 1725. 

By way of background, on November 18, 2006, the Veteran was admitted to the Sparks Regional Medical Center with complaints of abdominal pain, distention, nausea, vomiting, and intermittent diarrhea.  Radiology and pathology reports reflect diagnosed Crohn's disease, and an ileal and cecal resection was performed on November 27, 2006 for treatment.  December 3, 2006 treatment records reflect that some surgical staples were removed, the Veteran's diet was advanced from liquids, and that she was discharged.  The Veteran filed for reimbursement or payment of the medical expenses incurred at Sparks Regional from November 18, 2006 to December 3, 2006.  In January 2007, VA denied her claim, and in May 2007, VA reconsidered and granted her claim only with regard to the expenses incurred on November 18 and 19, 2006 on the basis that her condition stabilized on November 19, 2006.  The Board also notes that, meanwhile, the Veteran also filed for service connection for Crohn's disease, which claim was separately adjudicated and denied by way of a September 2009 RO decision.  That decision was not appealed.

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j);

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See also 38 C.F.R. § 17.120 (2010).

The Board finds that payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran is not service-connected for Crohn's disease, the condition for which she was treated at Sparks Regional, she is not rated as totally disabled for any service-connected condition, and she testified at the Board hearing that she is not participating in a rehabilitation program under 38 U.S.C.A. Chapter 31.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment. To be eligible for reimbursement under 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2010). 

VA regulations define a "health plan contract" for 38 U.S.C.A. § 1725 purposes to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. 1395c), i.e., Medicare Plan A, or section 1831 of that Act (42 U.S.C.A. 1395j), i.e., Medicare Plan B, and state plans for medical assistance approved under title XIX of the Social Security Act (42 U.S.C.A. 1396 et. seq.), i.e., Medicaid.  See 38 C.F.R. § 17.1001(a).  

In this case, the Veteran was awarded partial reimbursement for the initial part of her hospitalization; however, she was denied reimbursement on and after November 18, 2006, because it was determined that her condition had stabilized.  The Board notes that there has been a significant factual development since that determination.  In particular, the Board notes that the Veteran testified at her personal hearing that after her hospitalization at Sparks in 2006, she was awarded retroactive Medicare or Medicaid coverage back dated to October 1, 2005, and that such coverage paid for 80 to 85 percent of the expenses of her hospitalization at Sparks in 2006, and that she wanted for VA to pay the remaining balance.  

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b) (West 2002); 38 C.F.R. § 17.002(g).

The Board acknowledges that 38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  However, because the Veteran's claim was filed prior to the effective date of the amendments, the amended version of the statute does not apply in this case.  Specifically, in this matter, the Veteran is not seeking prospective relief by way of the payment of monthly disability compensation payments, but rather is seeking reimbursement for a debt or financial obligation previously incurred.  As such, the Board finds that the change should not be applied retroactively.  Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005); see also VAOPGCPREC 7- 2003 (Nov. 19, 2003) (discussing that most statutes and regulations liberalizing the criteria for entitlement to a benefit may be applied to pending claims because they would affect only prospective relief).

After full consideration of the Veteran's claim file and the applicable laws and regulations, the Board concludes that because the Veteran was retroactively covered by a health plan as defined by 38 C.F.R. § 17.1002 (namely, Medicare or Medicaid) with regard to her hospitalization at Sparks Regional Medical Center from November 18, 2006 to December 3, 2006 , her claim must be denied under 38 U.S.C.A. § 1725 as a matter of law, as she does not meet all of the requirements of 38 C.F.R. § 17.1002 and, therefore, reimbursement is prohibited.  Based thereon, the Board need not discuss whether she meets any of the other criteria (e.g., whether there was a continued medical emergency beyond November 19, 2006 of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility), as the failure to meet any of the criteria set forth in 38 C.F.R. § 17.1002 precludes payment or reimbursement of unauthorized medical expenses. See Melson, 1 Vet. App. at 337.

The Board notes that in 2005, Senate Bill 1182 (Veterans' Health Care Act of 2005) proposed an amendment to 38 U.S.C.A. § 1725 to allow for reimbursement for certain non-VA facility medical expenses incurred by veterans who only received partial reimbursement and remained personally liable on the remainder of the medical bill. To date, however, the proposed amendment has not been enacted and no other provision allows for such reimbursement.

While the Board is sympathetic toward the Veteran, the Board regrettably concludes that under the provisions for payment or reimbursement of non-VA facility medical expenses, the Veteran's claim is denied as a matter of law.  38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.1002.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred from November 20, 2006 to December 3, 2006, at Sparks Regional Medical Center in Fort Smith, Arkansas, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


